Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-60056-CR-RUIZ

  UNITED STATES OF AMERICA,

                       Plaintiff,

  vs.

  BRANDON FLEURY,

                    Defendant.
  ________________________________/

                    MOTION TO DISMISS COUNTS 2, 3, AND 4 ON
                         FIRST AMENDMENT GROUNDS

        The defendant, Brandon Fleury, through counsel, respectfully moves to

  dismiss counts 2, 3, and 4 of the indictment as violative of the First Amendment of

  the United States Constitution, and in support thereof, Mr. Fleury states:

                                       Background

        1.       Mr. Fleury is charged by indictment with four criminal offenses: one

  count of transmitting in interstate commerce, a communication containing a true

  threat to kidnap and injure the person of another, in violation of 18 U.S. C. § 875(c);

  and three counts of using a facility of interstate commerce to engage in a course of

  conduct reasonably expected to cause substantial emotional distress to victims with

  intent to harass and intimidate three separate victims, in violation of 18 U.S.C. §

  2261A(2)(B).

        2.       Counts 2, 3, and 4 of the indictment specifically allege that from in or

  about December 2018, through on or about January 11, 2019, Mr. Fleury engaged



                                             1
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 2 of 14



  in a course of conduct that caused, attempted to cause, and would be reasonably

  expected to cause substantial emotional distress to three separate victims.

        3.     The indictment alleges that on February 14, 2018, gunman Nikolas

  Cruz fatally shot seventeen people at Marjory Stoneman Douglas High School, in

  Parkland, Florida (“the MSD shooting'').

        4.     Nikolas Cruz was arrested about an hour and 20 minutes after the

  crime was committed. See Broward Sheriff’s Office booking sheet and probable

  cause affidavit attached hereto as defense exhibit 1.

        5.     The MSD shooting was widely reported in the media and inspired

  several protests against gun violence. See e.g. 17 Killed in Mass Shooting at High

  School in Parkland, Florida, NBC News (February 14, 2018), available at

  https://www.nbcnews.com/news/us-news/police-respond-shooting-parkland-florida-

  high-school-n848101 (Last visited June 10, 2019); March for Our Lives Could be the

  Biggest Single-Day Protest in D.C.’s History (USA Today March 24, 2018), available

  at   https://www.usatoday.com/story/news/nation/2018/03/24/march-our-lives-could-

  become-biggest-single-day-protest-d-c-nations-history/455675002/ (Last visited June

  10, 2019).

        6.     The indictment alleges that victim 1 was a survivor of the MSD

  shooting and was the sister of one of the people killed in the MSD shooting.

        7.     The indictment alleges that victim 2 was a survivor of the MSD

  shooting and was the best friend of one the people killed in the MSD shooting.




                                             2
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 3 of 14



         8.     The indictment alleges that victim 3 was the son of one of the

  seventeen people killed in the MSD shooting.

         9.     The indictment alleges that Instagram, Inc. operated an interactive

  computer service and electronic communication service accessible to users all over

  the world through mobile phones and electronic devices using the internet.

  Instagram allows its users to send direct messages to other Instagram users. When

  one Instagram users mentions another user, the user would receive a notification

  which displays the content of the comment or post.

         10.    Upon reviewing the criminal complaint, it is apparent that the course

  of conduct alleged in counts 2, 3, and 4 consists of messages wherein Mr. Fleury

  used   user   names    such   as   “nikoloas.killed.your.sister,”   “bullseyetauntsyou,”

  “angie.and.lola,”      “nik.taunts,”      “teddykillspeople,”       “nikolasthemurder,”

  “bullseyeteaseshisvictims,” and “dani.dont.give.two.fucks” to taunt victims 1, 2, and

  3. See DE 18, Indictment, ¶ 1.

         11.    The taunts could be charitably described as cruel and mean spirited.

  The examples listed in the complaint included: “I killed your friend’s baby girl;” did

  you like my valentines gift? I killed you friends;” “you'll never see Jaime again, little

  orphan, Nikolas took her from you;” “I killed Jaimie, fool;'' “I’m her murderer” and “I

  stole your sister's future, buddy, with the power of my AR- 15.” See DE 18, Criminal

  Complaint, ¶¶ 10-31.

         12.    The complaint alleges that these taunts began on December 22, 2019

  and ended on January 11, 2019.




                                             3
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 4 of 14



        13.   The complaint further alleges that upon the execution of a search

  warrant at Mr. Fleury’s residence in Santa Ana, California, Mr. Fleury made post

  Miranda admissions. Fleury stated he was fascinated with Ted Bundy and other

  serial killers, and admitted posting the messages in an attempt to “troll” the

  victims, trying to “get reactions” from people and be controversial. Mr. Fleury

  further stated that he was motivated by gaining popularity and notoriety after

  posting the messages, and that he targeted shooting victim’s family members who

  were activists and had large social media presences. DE 18, ¶ 39.

        14.   The word “troll” has taken on a new meaning in the age of social

  media. In this context, troll means “to harass, criticize, or antagonize (someone)

  especially by provocatively disparaging or mocking public statements, postings, or

  acts.” Washington Post v. McManus, 355 F. Supp. 3d 272, 279, n.3. (D. Md. 2019).

        15.   Victims 1, 2, and 3 all have a social media presence wherein they

  discuss the MDS shooting and advocate for gun control and other policy initiatives.

  `     16.   Mr. Fleury submits that 18 U.S.C. § 2261A(2)(B) violates the First

  Amendment of the United States Constitution because it is overbroad. Under the

  overbreadth doctrine, the government is prohibited from banning unprotected

  speech, if a substantial amount of protected speech is prohibited or chilled in the

  process. Ashcroft v. Free Speech Coalition, 535 U.S. 234, 255, 122 S.Ct. 1389, 1404

  (2002); United States v. Dean, 635 F.3d 1200, 1204 (11th Cir. 2011)

        17.    Moreover, Mr. Fleury submits that the course of conduct referenced in

  counts 2, 3, and 4 of the indictment consists of pure speech which does not fall




                                           4
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 5 of 14



  within any of the categories of unprotected speech--obscenity, defamation, true

  threats, fraud, incitement, and speech integral to criminal conduct. See United v.

  Stevens, 599 U.S. 460, 468, 130 S.Ct. 1577, 1584 (2010). Accordingly, under the facts

  of this case, § 2261A(2)(B) is a content-based restriction and unconstitutional as

  applied to Mr. Fleury’s rights under the First Amendment.

                           Argument and Memorandum of Law

        A.     18 U.S.C. § 2261A(2)(B) is Facially Overbroad

        The First Amendment commands, “Congress shall make no law ... abridging

  the freedom of speech.” U.S. Const. Amend. I; Ashcroft v. Free Speech Coal., 535

  U.S. 234, 244, 122 S. Ct. 1389, 1398 (2002). As a general matter, the First

  Amendment means that government has no power to restrict expression because of

  its message, its subject matter or its content. United States v. Stevens, 559 U.S. 460,

  468, 130 S. Ct. 1577, 1584 (2010). As a result, the Constitution demands that

  content-based restrictions be presumed invalid, and that the government bear the

  burden of showing their constitutionality. United States v. Alvarez, 567 U.S. 709,

  715–17, 132 S. Ct. 2537, 2543–44 (2012) citing Ashcroft v. American Civil Liberties

  Union, 535 U.S. 564, 573, 122 S.Ct. 1700, 152 L.Ed.2d 771 (2002).

        The Constitution gives significant protection from overbroad laws that chill

  speech within the First Amendment’s vast and privileged sphere. Free Speech

  Coal.., 535 U.S. at 244, 122 S. Ct. at 1399. A statute maybe invalidated as

  overbroad and facially invalid if it can be applied to a substantial amount of

  protected speech. United States v. Williams, 553 U.S. 285, 292, 128 S. Ct. 1830,




                                            5
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 6 of 14



  1838 (2008). In determining whether a statute prohibits a substantial amounts of

  protected speech, the statue is judged in relation to the statute’s plainly legitimate

  sweep. Virginia v. Hicks, 539 U.S. 113, 118–19, 123 S. Ct. 2191, 2196 (2003).

        In this case, 18 U.S.C. § 2261A(2)(B) is unconstitutionally overbroad because

  it may be applied to a substantial amount of protected speech. 18 U.S.C. §

  2261A(2)(B) provides:

               Whoever---with the intent to kill, injure, harass,
               intimidate, or place under surveillance with intent to kill,
               injure, harass, or intimidate another person, uses the
               mail, any interactive computer service or electronic
               communication service or electronic communication
               system of interstate commerce, or any other facility of
               interstate or foreign commerce to engage in a course of
               conduct that— causes, attempts to cause, or would be
               reasonably expected to cause substantial emotional
               distress to [that] person [or an immediate family member,
               spouse, or intimate partner of that person]


  By its terms, the statute prohibits the use of the mail, interactive computer service,

  and other electronic means of communication to engage in speech that would cause

  substantial emotional distress to a person. As such, the statute would punish

  speech such as internet trolling and other communication that would simply be

  deemed annoying. Accordingly, this Court should declare § 2261A(B)(2) facially

  overbroad in violation of the First Amendment. But see United States v. Ackell, 907

  F.3d 67, 77 (1st Cir. 2018), cert. denied, No. 18-7613, 2019 WL 358683 (U.S. May 13,

  2019) (acknowledging that § 2261A(2)(B) could have an unconstitutional application

  but declining to hold statute facially overbroad).




                                             6
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 7 of 14



        B.     18 U.S.C. § 2261A(2)(B) is Unconstitutional As Applied to
               Mr. Fleury’s Rights Under the First Amendment

        Even if this Court were to find that § 2261A(B)(2) was facially valid, and not

  overbroad, Mr. Fleury contends that the § 2261A(B)(2)I is unconstitutional as

  applied to the facts of this case. Although § 2261(A)(2) proscribes a “course of

  conduct,” and course of conduct could include behavior other than speech, the course

  of conduct being prosecuted in this case is pure speech that the government deems

  offensive.

        As stated earlier, the government has no power to restrict expression because

  of its message, its ideas, its subject matter, or its content.” United States v. Alvarez,

  567 U.S. 709, 715–17, 132 S. Ct. 2537, 2543–44 (2012) citing Ashcroft v. American

  Civil Liberties Union, 535 U.S. 564, 573, 122 S.Ct. 1700 (2002). Government

  regulation of speech is content based if a law applies to particular speech because of

  the topic discussed or the idea or message expressed. Reed v. Town of Gilbert, Ariz.,

  135 S. Ct. 2218, 2227 (2015)

        Content-based restrictions on speech have been permitted only for a few

  historic categories of speech, including incitement, obscenity, defamation, speech

  integral to criminal conduct, so-called “fighting words,” child pornography, fraud,

  true threats, and speech presenting some grave and imminent threat the

  Government has the power to prevent. United States v. Alvarez, 567 U.S. 709, 132

  S. Ct. 2537, 2539, 183 L. Ed. 2d 574 (2012); Virginia v. Black, 538 U.S. 343, 360, 123

  S.Ct. 1536, 1547 (2003). There is no categorical exception to the First Amendment

  for harassing or offensive speech.” United States v. Osinger, 753 F.3d 939, 953 (9th



                                             7
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 8 of 14



  Cir. 2014). Here, Mr. Fleury’s alleged harassing and intimidating fall into none of

  those historic categories of unprotected speech.

        The Supreme Court has consistently classified emotionally distressing or

  outrageous speech as protected, especially where that speech touches on matters of

  political, religious or public concern. United States v. Cassidy, 814 F. Supp. 2d 574,

  582 (D. Md. 2011). Speech deals with matters of public concern when it can be fairly

  considered as relating to any matter of political, social, or other concern to the

  community, or when it “is a subject of legitimate news interest; that is, a subject of

  general interest and of value and concern to the public. Snyder v. Phelps, 562 U.S.

  443, 453, 131 S. Ct. 1207, 1216 (2011). The arguably inappropriate or controversial

  character of a statement is irrelevant to the question of whether it deals with a

  matter of public concern. Id.

        In Snyder, the Supreme Court held that church members who picketed the

  funeral of a Marine killed in the line duty with signs that read, “God Hates the

  USA/Thank god for 9/11,” “America is Doomed,” “Don't Pray for the USA,” “Thank

  God for IEDs,” “Thank God for Dead Soldiers,” “Pope in Hell,” “Priests Rape Boys,”

  “God Hates Fags,” “You're Going to Hell,” and “God Hates You” was protected

  speech, and thus, set aside a verdict imposing liability for intentional infliction of

  emotional distress. Snyder, 562 U.S. at 459, 131 S. Ct. at 1219 (2011). The Supreme

  Court found that the speech was in a public place on a matter of public concern.

  Therefore, the speech was entitled to special protection under the First

  Amendment.




                                            8
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 9 of 14



        The jury in the Snyder case had been instructed that it could hold the church

  members liable for intentional infliction of emotional distress based on a finding

  that church members’ picketing was “outrageous.” Snyder, 562 U.S. at 458, 131 S.

  Ct. at 1219. However, the Supreme Court reasoned that “outrageous” was a highly

  malleable standard that was inherently subjective which would allow a jury to

  impose liability, based on the jurors’ taste or views, or perhaps on the basis of their

  dislike of a particular expression. Id. The Court concluded that what the church

  members said, in the whole and context of how and where they chose to say it, was

  entitled to special protection under the First Amendment, and that protection could

  not be overcome by a jury finding of outrageousness. Id.

        While the Snyder case is not factually identical to the instant case, the

  Snyder are sufficiently similar that Snyder’s fundamental lessons are applicable to

  the instant case. Simply stated, Mr. Fleury is charged in counts 2, 3, and 4 of the

  indictment with using Instagram, to engage in a course of conduct that could cause

  substantial emotional distress, with the intent to harass. This is essentially the

  same conduct for which the Snyder defendants were found guilty in the district

  court. See Snyder, 562 U.S. at 450, 131 S.Ct. at 1214.

        Mr. Fleury’s speech took place in a public forum, Instagram. Mr. Fleury’s

  speech was on a matter of public concern, the MSD shooting. Accordingly, as in

  Snyder, Mr. Fleury’s speech is entitled to special protection under the First

  Amendment, a protection that cannot be overcome by claims of emotional distress or

  outrageousness.




                                            9
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 10 of 14



         The Supreme Court has declared the cyberspace, particularly social media, is

   the most important places for the exchange of views. Packingham v. North

   Carolina, 137 S. Ct. 1730, 1735, (2017). Accordingly, The Court has rejected the

   notion that online speech is somehow not worthy of the same level of protection as

   other speech. See Reno v. ACLU, 521 U.S. 844, 870, 117 S.Ct. 2329, 138 L.Ed.2d 874

   (1997); see also Ashcroft v. ACLU, 542 U.S. 656, 124 S.Ct. 2783, 159 L.Ed.2d 690

   (2004). Simply put, Mr. Fleury had a right to be inside his home posting on

   Instagram. See Snyder, 562 at 457, 131 S. Ct. at 1218.

         In response to arguments that § 2262A encompasses protected speech, courts

   have stated that the statute clearly targets conduct performed with serious criminal

   intent, not just speech that happens to cause annoyance or insult. United States v.

   Sayer, 748 F.3d 425, 435 (1st Cir. 2014). Courts have also stated that the phrase,

   “intent to harass” and the term, “intimidate” must be read as referring to criminal

   harassment constituting a true threat. United States v. Ackell, 907 F.3d 67, 76 (1st

   Cir. 2018), cert. denied, No. 18-7613, 2019 WL 358683 (U.S. May 13, 2019).

         In Ackell, the defendant was charged with violating § 2261A(2)(B). Ackell,

   907 F.3d at 71. The defendant in Ackell was a forty-one year old man who convinced

   a sixteen year old to enter into a dominant-submissive relationship and send him

   sexually explicit photos of herself. Id. at 70. When the young girl wanted to end the

   relationship, the defendant threatened to disseminate the photographs he had

   saved to her friends, classmates and family. Id. at 71.




                                             10
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 11 of 14



         The Ackell defendant did not claim that his conduct was protected by the

   First Amendment. Id. Instead, he argued that § 2261(A)(2)(B) was facially

   overbroad and a content-based restriction on speech that did not survive strict

   scrutiny. Id. In rejecting the defendant’s challenges, the Ackell court concluded that

   § 2261A(2)(B) targeted conduct and not speech. Id. at 74. The Ackell court further

   concluded that the § 2261(A)(2) targeted conduct performed with serious criminal

   intent, rather than speech protected by the First Amendment. Id.

         Addressing the argument that § 2261A(2)(B) criminalizes protected speech,

   the Ackell court concluded that the term language “intent to harass” and the term

   “intimidate” as used in the statute referred to criminal harassment               and

   intimidation which constituted a true threats. Id. at 76. However, the Ackell court

   acknowledged that §2261A(2)(B) could apply to “courses of conduct” which would

   implicate the First Amendment and concluded that as-applied challenges would

   safeguard First Amendment rights. Id. at 77.

         Here, Mr. Fleury’s courses of conduct reflected in counts 2, 3, and 4 of the

   indictment involve pure speech which do not constitute a true threat. Accordingly,

   this Court should dismissed counts 2, 3, and 4 as being unconstitutional as-applied

   to Mr. Fleury’s constitutionally protected speech. See United States v. Cassidy, 814

   F.Supp. 2d 574 (D. Md. 2011).

         In Cassidy, the defendant used his Twitter account and blog to post

   derogatory messages toward a Buddhist Center and one of its prominent religious

   leaders Cassidy, 814 F.Supp. 2d at 579. The Buddhist Center and the religious




                                            11
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 12 of 14



   leader claimed that the defendant used the blogs to harass them. Id. It was further

   alleged that the defendant’s tweets and blogs caused the religious leader

   substantial emotional distress. Id.

         The defendant was charged under a prior version of § 2261A and was alleged

   to have violated the statute by intentionally causing emotional distress to the

   religious leader. Id. at 584. The Cassidy court found that the portion of the statute

   relied upon in the indictment amounted to a content-based restriction because it

   limited the speech on the basis of whether the speech was emotionally distressing to

   the religious leader. Id. As such, the Cassidy court applied a strict scrutiny analysis.

   Id.

         In order to survive strict scrutiny, the government had the burden of showing

   the content-based restriction was necessary to serve a compelling state interest. Id.

   The Cassidy court found that protecting victims from emotional distress sustained

   through an interactive computer services was not a compelling interest. Id. at 85.

   The Cassidy court held the prior version of 2261A was unconstitutional as applied

   to the defendant, and granted the defendant’s motion to dismiss.

                                         Conclusion

         Mr. Fleury contends that the course of conduct that the government seeks to

   regulate is comprised of pure speech on a matter of public concern, that was made

   in a public space. Therefore, the speech is entitled to the special protection under

   the First Amendment. Mr Fleury further contends that the speech the government

   seeks to restrict does not fall within any of the traditional categories of unprotected




                                             12
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 13 of 14



   speech, incitement, obscenity, defamation, speech integral to criminal conduct, so-

   called “fighting words,” child pornography, fraud, true threats, and speech

   presenting some grave and imminent threat the government has the power to

   prevent.

         Mr. Fleury’s speech when viewed in context, cannot reasonably be described

   as criminally harassing or constituting a true threat. Because the government is

   seeking to restrict Mr. Fleury’s speech based on its content, the government must

   survive a strict scrutiny analysis. Here, the government’s interest in protecting

   internet users from substantial emotional distress is not compelling.

         Based upon the foregoing facts, arguments, and citations to authorities, Mr.

   Fleury respectfully requests that the Court grant his Motion to Dismiss Counts 2, 3,

   and 4 of the indictment on First Amendment Grounds.

                                          Respectfully submitted,

                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER

                                   By:    s/Daryl E. Wilcox
                                          Daryl E. Wilcox
                                          Assistant Federal Public Defender
                                          Florida Bar No. 838845
                                          One E. Broward Boulevard, Suite 1100
                                          Fort Lauderdale, FL 33301-1842
                                          (954) 356-7436
                                          Daryl_Wilcox@fd.org




                                            13
Case 0:19-cr-60056-RAR Document 48 Entered on FLSD Docket 06/14/2019 Page 14 of 14



                              CERTIFICATE OF SERVICE

         I HEREBY certify that on June 14, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF.           I also certify that the

   foregoing document is being served this day on all counsel of record via

   transmission of Notices of Electronic Filing generated by CM/ECF or in some other

   authorized manner for those counsel or parties who are not authorized to receive

   electronically Notice of Electronic Filing.


                                     By:    s/Daryl E. Wilcox
                                            Daryl E. Wilcox




                                                 14
